OPINION
THOMAS C. GIBBONS, Bankruptcy Judge:
Gary Herman and Sue M. Herman have moved to intervene in this adversary proceeding instituted by the Farmers Trust Company against the debtor'. For the reasons cited below we grant the Hermans’ motion.
The debtor filed for relief under Chapter 7 of the Bankruptcy Code on July 29, 1982. The instant adversary proceeding was commenced by the Farmers Trust Company on October 6,1982. In its complaint the Farmers Trust Company seeks relief from the automatic stay imposed by 11 U.S.C. § 362(a) in order to foreclose on a parcel of real property owned by the debtor. The Hermans filed their motion to intervene on November 12, 1982. The motion is unopposed.
The Hermans seek intervention since they previously contracted with the debtor for the purchase of the realty in question. The Hermans assert that the contract of sale gives them an equitable interest in the realty which they cannot adequately protect unless the court grants their motion for intervention.
Bankruptcy Rule 724 governs the question of intervention in the case at bar. That rule incorporates by reference the provisions of F.R.Civ.P. 24. In pertinent part Rule 24 states as follows:
(a) Intervention of Right. Upon timely application anyone shall be permitted to intervene in an action: (1) when a statute of the United States confers an unconditional right to intervene; or (2) when the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
(b) Permissive Intervention. Upon timely application anyone may be permitted to intervene in an action: (1) when a *80statute of the United States confers a conditional right to intervene; or (2) when an applicant’s claim or defense and the main action have a question of law or fact in common. * * *
We find that the Hermans have an interest in the realty in question and that they are so situated that the disposition of this action may impair or impede their ability to protect that interest. It is not clear that the other parties in this action will adequately protect the Hermans’ interests. Consequently, we grant the Hermans’ motion to intervene in this adversary proceeding.